Order entered January 28, 1969, unanimously modified, on the law, on the facts and in the exercise of discretion, without costs and disbursements, to provide that the statement of readiness heretofore served and filed by plaintiff be vacated, and the action, if it appears on the Trial Term Calendar, be stricken therefrom. There has been a failure to comply with the provisions of subdivision 4 of rule IV of the New York County Supreme Court Rules (22 NYCRR 660.4 [d]). Also it is noted that the answer and a subsequent amended answer were served following the service and filing of the statement of readiness. The defendant shall appear for examination at Special Term, Part II, on a date to be fixed by notice duly served by plaintiff. Concur — Stevens, P. J., Eager, Tilzer, McGivern and Steuer, JJ.